Citation Nr: 0510213	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an increased disability rating for 
service-connected motor weakness and hypalgesia of the right 
leg, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

In December 2002, the Board ordered further development in 
this case pursuant to former 38 C.F.R. § 19.9(a)(2) (2002).  
Subsequently, however, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2).  For this reason, 
the case was remanded to the agency of original jurisdiction 
by the Board in September 2003.

Following additional development, the RO in Huntington, West 
Virginia issued a Supplemental Statement of the Case (SSOC) 
which confirmed and continued the previous denials of the 
veteran's claims.  In September 2004 and March 2005, the 
veteran's representative stated that he had no additional 
evidence or argument to submit.  The case has been returned 
to the Board for further appellate action.

Matter not on appeal

The Board notes that the veteran requested service connection 
for bilateral hearing loss, and his appeal originally also 
included the issue of entitlement to service connection for 
left ear hearing loss.  In an August 2004 rating decision, 
the Huntington RO granted service connection for left ear 
hearing loss.  That aspect of the appeal has therefore been 
resolved.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's current left ear hearing loss is not etiologically 
related to his military service.

2.  The medical evidence of record indicates that the 
veteran's service-connected right leg disability is 
manifested by pain, weakness, and decreased sensation which 
is productive of no more than moderate impairment of the 
thigh muscle.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

2.  The criteria for a rating in excess of 20 percent for 
motor weakness and hypalgesia of the right leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right ear hearing 
loss.  In substance, he contends that he has bilateral 
hearing loss due to noise exposure in service.  [As noted in 
the Introduction, service connection for left ear hearing 
loss has recently been granted.]  He also seeks an increased 
disability rating for service-connected motor weakness and 
hypalgesia of the right leg.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The issues on appeal will then be addressed.  Although all of 
the evidence in the claims file may not be specifically cited 
in the Board's decision, the Board has reviewed and 
considered all of the evidence in the claims file in reaching 
its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court)  stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 Statement of the Case (SOC) and the 
August 2004 SSOC of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran, with a 
copy to his representative, in May 2001, which specifically 
referred to the then recently enacted VCAA.  That letter 
outlined the general requirements of law with respect to both 
service connection and increased ratings. 

In April 2004 another letter was sent to the veteran, with a 
copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  The letter also 
enumerated in detail the elements that must be established in 
order to grant service connection and an increased rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter also advised the veteran was VA 
will make reasonable efforts to get "Relevant records not 
held by a Federal agency.  This may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  See the April 8, 2004 letter, 
page 3.  There was similar information in the May 2001 
letter.  See the May 7, 2001 letter, page 1.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2004 letter advised the veteran to 
give the RO enough information about relevant records (such 
as medical records, employment records, or records from other 
Federal agencies) so that they could request them from the 
agency or person who has them.  This was identical to 
information contained in the May 2001 letter.  

The May 2001 letter stressed "It's still your responsibility 
to make sure these records are received by us."  The April 
2004 letter put it somewhat differently:  
"A claimant also has the responsibility of providing 
information that is essential in obtaining the putative 
evidence.  In other words, you have a responsibility to 
cooperate with [sic] your appeal." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2004 informed 
the veteran that "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the April 8, 2004 letter, page 2.  

The Board therefore finds that the May 2001 letter, April 
2004 letter, the July 2002 SOC, and the August 2004 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the April 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2004 letter.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claims 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  A review of the 
record reveals that the veteran was provided notice of the 
VCAA, in May 2001,  prior to the initial adjudication of 
these claims by rating decision in July 2001.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, and reports of VA examinations, which will be 
described below.  The RO completed the development requested 
in the September 2003 Board remand.  The veteran was afforded 
a VA examination in April 2004.  

The veteran was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the VA notice.  In September 2004 and March 2005, 
following receipt of the most recent SSOC in August 2004, the 
veteran's representative responded that he had no further 
evidence or argument to submit.  There is no indication that 
there currently exists any evidence which has a bearing on 
this case which has not been obtained.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  In his 
substantive appeal, the veteran declined the opportunity to 
testify at a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.



1.  Entitlement to service connection for right ear hearing 
loss.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection -- hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Factual background

The veteran was assigned to an artillery unit during service.  
His service medical records are negative for complaint or 
finding for right ear hearing loss.  The April 1952 discharge 
examination showed a 15/15 result for whispered voice 
response.  

There are no pertinent medical records for over 15 years 
after service. 
A September 1969 VA examination indicated that no hearing 
loss was noted.  

An uninterpreted private audiogram dated in July 1996 appears 
to show right ear hearing loss.  

On VA audiometric testing in May 2002, pure tone threshold 
levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
60
70
LEFT
N/A
N/A
N/A
N/A
N/A

Speech recognition was 96 percent in the right ear.

On VA audiological evaluation in April 2004, the veteran 
reported working in headquarters while in the military.  He 
indicated that he was exposed to artillery fire and other 
noise during service.  He reported that after certain 
incidences of gunfire/explosions he could not hear for hours.  
He stated that he did not wear ear protection during his 
Korean War era service.  

The veteran further reported that after service he worked for 
General Motors building fighter planes and working on the 
flightline.  He reported wearing hearing protection in this 
occupation.  Thereafter, he worked for AEC wiring missiles.  
He denied excessive noise exposure in this occupation.  He 
then worked for Boeing on the flightline.  He wore ear 
protection most of the time in this occupation.  He then 
worked in construction building houses for approximately 15 
years, when he wore ear protection all the time.  He then 
went back to work at Boeing in quality control until he 
retirement.  He worked mostly in the plant away from 
excessive noise exposure.  He denied any recreational noise 
exposure.  

Audiometric testing revealed the following pure tone 
threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
40
65
70
LEFT
N/A
N/A
N/A
N/A
N/A

Speech recognition was 96 percent in the right ear.  The 
diagnosis was mild to severe sensorineural hearing loss in 
the right ear.  The examiner opined that the right ear 
hearing loss was not as likely as not due to military noise 
exposure, but as likely as not due to occupational noise 
exposure.  

Analysis

The veteran seeks service connection for right ear hearing 
loss.  He contends that his hearing loss is the result of 
noise exposure in service.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

There is medical evidence that the veteran currently has 
right ear hearing loss as defined by VA, which was diagnosed 
on VA examination in April 2004.  
See 38 C.F.R. § 3.385.  Hickson element (1) has therefore 
been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in the right ear. Nor is there evidence of 
right ear hearing loss within the one year presumptive period 
after service.  The record reflects that right ear hearing 
loss was initially identified in July 1996, approximately 44 
years after the veteran left military service. 

With respect to in-service injury, the veteran provided lay 
evidence of in-service acoustic trauma.  Specifically, he 
stated that he was exposed to acoustic trauma from heavy 
artillery fire, which included 105 mm. and 155 mm. howitzers.  
The Board has no reason to doubt that in-service noise 
exposure occurred.  Hickson element (2), in-service 
incurrence of injury, is accordingly satisfied.

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence which serves to link the 
veteran's right ear hearing loss with his earlier military 
service; there is competent medical evidence to the contrary.  
In this regard, the Board notes that the April 2004 VA 
examiner specifically opined that the veteran's right ear 
hearing loss was not related to military noise exposure.  The 
examiner felt that the veteran's right ear hearing loss was 
more likely the result of occupational noise exposure after 
service.  

The only evidence which serves to connect the veteran's right 
ear hearing loss with his service are statements of the 
veteran himself.  The veteran's self-report that his right 
ear hearing disorder is related to his military service is 
not competent medical evidence which is required to establish 
his claim.  It is now well settled that as a layperson 
without medical training, the veteran is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2002); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is of course aware that service connection has been 
granted for left ear hearing loss.  A review of the record 
indicates differences between the left ear and the right ear, 
principally because unlike the right ear score of 15/15 on 
separation from service, the left ear was "?/15".  
Moreover, unlike the right ear, the April 2004 examiner 
specifically provided a nexus opinion specifically linking 
the left ear hearing loss to the veteran's military service.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met as to the veteran's claim of 
entitlement to service connection for right ear hearing loss.  
The Board accordingly concludes that a preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an increased disability rating for motor 
weakness and hypalgesia of the right leg, currently evaluated 
as 20 percent disabling.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

Specific rating criteria

The veteran's right leg disability is currently evaluated as 
20 percent disabling under Diagnostic Code 8520 [paralysis of 
sciatic nerve].  

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation. Moderate or mild incomplete paralysis warrants a 
20 percent or a 10 percent rating, respectively.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2004).

Factual background

In a September 1964 rating decision, service connection was 
granted for minimal motor weakness and hypalgesia of the 
right leg and thigh; a 10 percent disability rating was 
assigned.  The award was based on service medical records 
showing that the veteran had weakness, pain, and numbness in 
the right leg following the administration of a spinal 
anesthetic in February 1949.  

The veteran filed an increased rating claim in April 2000.  
On VA examination in October 2000, the veteran reported 
having progressive pain and weakness in the right leg with 
frequent falls or sensation that the leg is giving out. 
Physical examination revealed mild weakness with hip flexion 
and minimal weakness with abduction.  Sensation to light 
tough and pin was decreased in a cylindrical pattern from 
about just below the ankle to just below the knee on the 
right.  There was obvious enlargement of the right thigh and 
calf versus the left.  Vibratory sensation was decreased in 
the right toe and entire right leg up to the iliac crest 
where it appears symmetrical at the iliac crest.  Position 
sensation was also moderately impaired in the right great 
toe.  Knee jerk on the right was absent.  Ankle jerk was 
depressed.  Gait should a mild right limp.  

In July 2001, the rating was increased to 20 percent.  This 
appeal ensued.

The veteran was afforded another VA examination in April 
2004.  At that time, he complained of fatigue and tightness 
at the end of walking one-quarter mile.  The leg gave out 
unpredictably whether it was fatigued or not.  He reported 
falling down stairs with his leg giving way.  He avoided 
stairs because of the leg giving out.  He also reported pain 
in the back of the leg and sometimes in the front with 
numbness from the knee to the ankle, and swelling in the 
ankle.  He took Tylenol when the pain was at its worst, which 
occurred three to four times a year.  He used a vibrator on 
the leg which helped.  He indicated that standing in one 
place made the leg feel "heavy".  He vacuumed at short 
intervals, but had to rest afterwards.  He related a decrease 
in activities because of the leg problem.  

Objective findings noted sensation to monofilament and sharp 
sensation was decreased from the right knee to just below the 
ankle.  Vibratory sensation was decreased from above the 
right knee to the right toe.  Position sensation was also 
affected in the right great toe.  The right leg was larger in 
circumference than the left, evidencing edema.  There was 
mild weakness at 4/5 in the right leg compared to the left.  
The right knee flex was absent.  The right ankle reflex was 
depressed.  There was an antalgic gait.  Range of motion of 
the right ankle, knee, and hip was normal with no pain on 
motion and no additional limitation.  



Analysis

Schedular rating

The medical evidence of record, which has been described 
above, demonstrates that the veteran has neurological 
deficits in the right leg which are productive of pain, 
weakness, and decreased sensation.

As discussed above, a 20 percent rating under Diagnostic Code 
8520 is warranted for moderate incomplete paralysis of a 
lower extremity.

A word such as "moderate" is not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).  The Board observes, however, that "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) at 871.

Taking into account all relevant evidence, the Board finds 
that the veteran's motor weakness and hypalgesia of the right 
leg does not warrant a higher rating under Diagnostic Code 
8520.  In this case, the veteran's motor weakness and 
hypalgesia of the right leg is characterized by subjective 
complaints of pain, instability, and numbness from the knee 
to the ankle.  Objectively, the condition resulted in 
decreased vibratory and filament sensing. There was also mild 
weakness in the right leg compared to the left.  

However, and crucially, the competent medical evidence of 
record does not show that the service-connected condition 
results in, or approximates, moderately severe incomplete 
paralysis.  There was no evidence of foot drop or dangle.  In 
fact, the veteran had full range of motion in the right 
ankle, knee, and hip.  Moreover, leg strength was noted to be 
"mild" (4/5) on examination in April 2004, and right leg 
weakness was described as "mild" and "minimal" in October 
2000.  Although examiner's descriptions of disabilities are 
not dispositive, they are significant evidence which must be 
considered.  There is no competent medical evidence which 
refutes the examiner's description of the veteran's right leg 
weakness as "mild".

The veteran's own descriptions of his disability are 
generally congruent with the objective medical findings.  
There is no question that his right leg disability limits him 
somewhat, which is recognized in the currently assigned 20 
percent disability rating, but he is able to walk some 
distances without assistance, and he can engage in other 
physical activities.  There is no indication of disability 
approaching moderately severe incomplete paralysis.   

In short, in the absence of clinical findings showing a 
significant neurologic deficit, the record does not provide a 
basis for concluding that the moderately severe incomplete 
paralysis required for the next higher rating of 40 percent 
is present.

Accordingly, a preponderance of the evidence of record is 
against the claim for an increased rating for motor weakness 
and hypalgesia of the right leg.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

An increased disability rating for motor weakness and 
hypalgesia of the right leg is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


